Title: To James Madison from Tench Coxe, 13 January 1791
From: Coxe, Tench
To: Madison, James


13th. Jany. 1791.
Mr. Coxe has the honor to request a few Minutes conversation with Mr. Madison this Evening at 7 or ½ after 7 OClock on the subject of the Enquiries he made at the Treasury. If agreeable he will call on Mr. M. at his lodgings for that purpose, unless he shall be informed by a Note directed to him at the Treasury, before three OClock that it will not be convenient then. In that Case he wishes Mr. M. to favor him with another appointment, that will suit his own convenience.
Mr. Coxe wishes, if Mr. Boudinot be in Congress, that Mr. Madison would ask him for two papers relative to Navigation, wch. Mr. C. gave him, & he now encloses a third. He would wish Mr. M. to have read them before he has the pleasure to see him.
